Citation Nr: 1119930	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left ankle sprain, to include arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from January 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that, in pertinent part, denied service connection for residuals of a left ankle sprain. 

The Veteran was scheduled for a videoconference Board hearing in June 2009; however, he did not report to that hearing.  Thus, his request for a hearing before a member of the Board is considered withdrawn.  See 38 C.F.R. § 20.704 (2010).  

In a November 2009 Board decision service connection was denied for tumors of the chest, hands, and feet and growths of the face and nose, claimed as due to Agent Orange exposure; a bilateral foot condition, claimed as bunions and removal of a joint in the fifth toes; and alcoholism, claimed as secondary to service-connected PTSD.  The issue of service connection for residuals of a left ankle sprain was remanded for additional evidentiary development.  That development having been accomplished, the case has been returned to the Board.  

The Veteran's only service-connected disability is PTSD rated 70 percent disabling.  Thus, he meets the schedular criteria under 38 C.F.R. § 4.16(a) for a TDIU rating.  Prior rating decisions have denied entitlement to a TDIU rating.  However, at the time of the April 2010 VA orthopedic examination it was reported that he had been unemployed for 2 to 5 years due to the service-connected PTSD.  Thus, the matter of whether the Veteran seeks to again claim entitlement to a TDIU rating is referred to the RO.







FINDINGS OF FACT

An in-service left ankle sprain was acute and transitory, resolving without chronic residuals, and current disability of the left ankle is not of service origin and arthritis of the left ankle is first radiologically documented decades after service.  


CONCLUSION OF LAW

Chronic residuals of a left ankle sprain were not incurred in or aggravated by active service, and arthritis of the left ankle may not be presumed to be of service origin.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was enacted in 2000 and describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  


When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by letters, dated in May 2004, prior to the initial RO adjudication in November 2004.  The notice included the type of evidence needed to substantiate the claim.  The Veteran was informed that VA would obtain VA records and records of other Federal agencies and that private medical records could be submitted or VA could be authorized to obtain such records.  

In June 2008 the Veteran was also informed of how effective dates and disability ratings are assigned.  Moreover, because the claim is denied, any question as to the disability rating or effective date is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA compliance is not required if no reasonable possibility exists that notice or assistance would aid in claim substantiation).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims.  Veteran's service treatment records, as well as VA treatment records have been obtained.  His records pertaining to his award of Social Security Administration (SSA) disability benefits are on file.  He failed to appear at a scheduled videoconference to testify in support of his claim.  All available private medical records have also been obtained.  

The Veteran was afforded a VA examination as to his left ankle disability in August 2008.  Pursuant to the November 2009 Board remand, he was afforded further examination in April 2010 for a clarifying opinion which, after a review of the claim file and medical records, was that the claimed left ankle disability was less likely as not caused by or a result of military service.  That examination report adequately reported the Veteran's clinical history and the examination was sufficiently in-depth and extensive in nature so as to provide an adequate basis, when taken together with the evidence as a whole, for the purpose of rendering the requested medical opinion.  

Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Accordingly, there has been full compliance with the 2009 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).  

Background

The Veteran's service treatment records reflect that he sprained his left ankle on July 14, 1970.  X-rays were negative.  The ankle was wrapped in an Ace bandage and he was provided with crutches.  Later that month, by July 28, 1970, the ankle improved and he returned to duty.

The August 1970 examination for service discharge was negative.  

On the Veteran's 2004 application for compensation he indicated that he developed tumors of both feet in November 2003 and had an operation on the right foot in December 2003.  He also indicated that he had a tumor removed from the inside of the left heel in March 1990.  He indicated that he developed bunions on both feet in June 1975 and underwent removal of a joint in the fifth toes.  The Board observes that records from Dr. K. regarding the March 1990 treatment and that records from Dr. O. regarding the June 1975 treatment are unfortunately unavailable.  He reported having been treated for a left ankle sprain in July 1970 but did not report having had any treatment thereafter.  

Post-service, a November 2003 private medical record reflects complaints of painful calluses on the soles of both feet, findings of large masses within each arch, and a diagnosis of bilateral plantar fibromas.   

Post-service, a November 2003 private medical record reflects a history of fifth metatarsal head resection years ago to treat calluses.  

A March 2004 VA outpatient treatment (VAOPT) record noted that the Veteran had recently had right foot surgery for tumors on the plantar aspect of that foot.  He had had the same kind of tumors on his left foot which had been excised.  There had been a recurrence of the tumors on the left foot for which he was to have further surgery.  

On VA examination in December 2005 the Veteran reported that he had had left ankle pain for 10 years.  He reported that the initial manifestations had occurred in 1970 while in Vietnam.  While leaving an air-craft he had tripped and fallen, injury his left ankle.  Ice had been applied during the night and when seen by a physician the next day he was treated or a sprain, having been given crutches for a week and was off duty for a week.  He reported that since then the condition had progressively worsened.  Twenty (20) years ago he had had the 5th metatarsal bone removed from the left foot and 15 years ago, in 1990, he had had a benign tumor removed from his left heel.  The Veteran reported having pain, instability, stiffness, and weakness of the left ankle.  On examination the Veteran had a mild to moderate antalgic gait pattern.  His ankle and knee remained in a relatively fixed position throughout the gait cycle.  X-rays of the left ankle were negative except for a tiny plantar calcaneal spur.  No opinion was rendered as to whether any current left ankle findings were related to military service.  

An August 2007 VA podiatry consult note reflects a history of bilateral fifth metatarsal head resection and left metatarsal osteotomy in about 1990.  After electrodiagnostic testing in October 2007 the summary was bilateral peroneal neuropathy, most likely pre-diabetic, most likely secondary to minor trauma in the nerve, which is prone to injury by pre-diabetic status.  

The Veteran underwent a VA joints examination in August 2008, at which time the claim file was reviewed.  X-rays revealed mild degenerative changes at the medial malleolus and small Achilles and plantar fascia "enthesophytes" but no evidence of joint effusion or soft tissue swelling.  The examiner ordered an MRI of the left ankle which revealed a longitudinal split tear of the peroneus brevis.  However, the examiner did not comment on this tear, particularly as to its relation, if any, to the in-service ankle sprain.  Further, the examiner noted a diagnosis of Dupuytren's contracture and cited this disorder as a possible cause of the Veteran's left ankle disability.  However, the record shows that the diagnosis of Dupuytren's contracture was made in relation to the hands, not the feet.

The examiner opined that the Veteran's left ankle condition was less likely as not caused by or a result of a left ankle sprain that was treated in 1970.  X-rays at the time of the 1970 treatment were normal and the Veteran was given crutches and placed on light duty.  He was then seen four times afterwards and back on active duty in less than 2 weeks.  While being seen and treated there was no documentation of left ankle deformity, fracture, instability, ecchymosis or swelling.  There was no further evidence of complaints or concerns for the duration of his active duty.  However, there was documentation of his having multiple benign lipomas excised from his left foot after service and the left 5th metatarsal bone was removed and a tumor (lipoma) was removed from the left ankle.  After many excisions and surgeries, scarring might occur.  Scarring could be painful as well as a causative factor in making the tissue of the foot tighter, thus restricting motion.  

Because there was no documentation of swelling, instability, fracture or bruising it was likely that the initial injury would have been graded as Grade I or less.  

On VA orthopedic examination in April 2010 after a review of the claim files and VA electronic medical records, and an examination of the Veteran, the examiner opined that the Veteran's left ankle degenerative joint disease (DJD) with peroneus brevis tear was less likely as not caused by or a result of military service.  The examiner stated that he agreed with the opinion of the 2008 VA examiner.  It was noted that the Veteran had been seen four times during service after treatment for the initial left ankle injury and was back on active duty in less than 2 weeks.  There was no evidence that the left ankle was deformed, fractured, unstable, eccymotic (bruised) or swollen.  There was no further evidence of complaints or concerns for the duration of the Veteran's active duty but was treated after service on multiple occasions for other problems of his feet.  It was noted that treatment after service included surgery on the Veteran's 5th metatarsals as well as excision of a tumor from the area near the left ankle.  The examiner noted that after many excisions and surgeries, scarring could occur.  Scarring could be painful and a causative factor in making the tissue in the foot tighter, thus restricting motion of that particular area.  

The examiner stated that ankle sprains were commonly classified into three grades.  In Grade I there was a mild degree of swelling, and stretching of ligamentous structures, with weight-bearing being possible.  In Grade II injuries there was characteristically a moderate degree of swelling and an incomplete tearing of ligamentous structures, and mild instability might be present but a definite endpoint was found on ligamentous testing.  There might also be pain on weight-bearing.  In Grade III injuries, there was severe swelling and the injury was defined by a complete rupture of at least one ligamentous structure.  Evidence of instability would be noted.

The examiner stated that in this case there was no documentation in the records of swelling, instability, fracture or bruising.  It was likely that the inservice injury would have been graded as Grade I or less, since it did not meet the criteria for a higher grade injury.  The Veteran was treated and released to active duty within 10 days.  The severity of the injury and extent of treatment was likely the indicative factor of future complications, residual problems or reoccurrences of injury.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If arthritis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 1 (1999). 


Analysis

The Veteran contends that his left ankle injury during service cause chronic disability.  The STRs confirm that he sustained an in-service injury and the post-service medical evidence confirms a current diagnosis of DJD of the left ankle with a tear of the peroneus brevis. 

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: chronicity and continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document."  Savage, 10 Vet. App. 488, 496-97 (1997); (2) evidence of post-service continuity of the same symptomatology (lay testimony may be competent to show post-service continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); 38 C.F.R. § 3.303. 

Thus, the question posed is whether the in-service injury is shown to have cause chronic disability during service or whether the current left ankle disability is due to the in-service injury as shown by continuity of symptomatology. 

In this regard, the Board must assess the competency and credibility of the Veteran's lay statements regarding continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, there is a two-step analysis.  The first step is the analysis of the competence of the evidence and the second is a credibility analysis.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the symptoms of the claimed disability are simple and capable of lay observation.  If so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, continuity of personally observable symptomatology can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  Credibility may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Other than the conclusion related in the original 2004 claim for service-connection, received more than three decades after service discharge, that he had an in-service left ankle sprain the Veteran never reported having any signs or symptoms of left ankle disability after his service discharge in 1970 until he filed his claim in 2004.  Moreover, although he sought and received treatment for other disabilities of the left foot after service, there is no corroborating evidence of service treatment for left ankle disability until after he developed the other pathology of the left foot which is of post-service origin (and for which service connection was denied in the November 2009 Board decision).  

The recent VA examiner opined, in essence, that the Veteran's current degenerative joint disease of the left ankle and tear of the peroneus brevis were unrelated to any in-service injury but were more likely due to the other nonservice-connected pathologies of the left foot which are indisputably shown to be of post-service onset. 

As to the implicit argument that the Veteran had symptoms of left ankle disability for the one month remainder of his military service and following his military service, it must be noted that the service discharge examination was negative.  Also, as noted, the absence of corroborating medical evidence of continuous post-service symptoms is only one factor, and may not be the determinative factor, in assessing credibility.  

In a case such as this, where there is competent evidence of intervening causative factors after military service (the nonservice-connected pathology of the left foot), a layperson is generally not competent to attest that what was experienced in-service caused the symptoms of disability which is not clinically shown to have manifested until years after service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In other words, evidence of medical causation of symptoms in some cases, such as this, requires competent medical evidence.  This is because a lay person is not qualified to render a medical opinion as to diagnosis or medical causation.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Therefore, competent medical evidence is necessary to establish this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the disability is of the type as to which lay observation is not competent to identify its existence, medical evidence, and not simply a showing of continuity of symptoms, is needed to provide a nexus between the veteran's in-service symptoms and the currently diagnosed disabilities).  

In this case, the post-service clinical evidence shows there is no corroborating evidence of post-service complaints of left ankle disability until the Veteran filed his claim in 2004.  The private clinical records do not show that any trained medical professional related the symptoms or pathology of the left ankle.  Rather, it was not until he filed his claim in 2004, after he had other post-service pathology of the left foot, that the Veteran first related his current DJD of the left ankle and tear of the peroneus brevis to his in-service left ankle injury.  

Because of the lapse of time in recollecting the symptoms of the in-service left ankle injury after service, the absence of corroborating medical evidence, and the fact that only recently has there been contemporaneous corroborating evidence of left ankle symptoms, and the presence of intervening causation for the current left ankle disability, no credibility can be given to any implicitly asserted history of onset and continuity of symptomatology.  Also, the Board observes that the Veteran offers no rationale for why, if he indeed did have continuous post-service chronic residuals from the in-service left ankle sprain, he did not seek treatment prior to the onset of the other pathology of the left foot.  The fact that the Veteran did not then report any such symptoms strongly suggest that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of left ankle injury symptoms since active military service.  

The etiology of the Veteran's current left ankle disability is medically shown to be tied to and a result of pathology of the left foot which is of post-service origin.  Thus, it is a complex medical issue and not a matter of simple identification of symptoms that a lay person is competent to make.  In this regard, there is no indication that the Veteran or his representative has the requisite medical training or expertise to opine as to the etiology of the left ankle disability.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can grant service connection.  Hence, the Veteran's lay assertions in this regard have no probative value.

As a result, the Board concludes that the Veteran is not credible, and thus his statement is insufficient to establish continuity of symptomatology, because it is contradicted by contemporaneous medical evidence and is not otherwise, as explained, consistent with the evidence as a whole. 

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported that he was given a diagnosis during service of any chronic residuals of a left ankle injury (the 2nd circumstance under Jandreau).  Nor has he described symptoms supported by a later diagnosis by a medical professional of in-service incurrence of chronic residuals of a left ankle injury (the 3rd circumstance under Jandreau).  

Moreover, the recent VA examiner opined that the Veteran's current DJD of the left ankle and peroneus brevis tear are not due to the in-service left ankle injury but more likely due to the Veteran's other nonservice-connected disabilities which are of post-service origin.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other medical opinion addressing the question of the etiology of the Veteran's current left ankle disability.  

In sum, the Board concludes that the Veteran's in-service left ankle injury was acute and transitory, healing without chronic residuals and that his current degenerative joint disease of the left ankle and tear of the peroneus brevis are due to pathology of the left foot which originated after military service.  

In this case, the preponderance of the evidence is against the claim.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001); see also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for residuals of a left ankle sprain, to include arthritis, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


